DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: The parentheses in line 2 around “(2 mil)” render the claim indefinite and must be removed. It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and not further limiting. For the purpose of further examination, it is taken that the text within the parentheses further limits the claim. Appropriate correction is required.
Further, the limitation “less than about 50 µm (2 mil)” is unclear. While 2 mil may be close to 50 µm, it is not exact, which means a person having ordinary skill in the art needs to try to discern “about” a number, but cannot clearly tell which number. It is the equivalent of saying less than about a range of 50 to 50.8 microns.  Which number does the “about” apply to? For instance, 2.1 mil is “about 2 mil”, but that converts to 53.34 microns. It is unclear if a person having ordinary skill in the art would consider 53.34 microns to be “less than about 50 microns”.  It is suggested to delete one of the numbers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (US 2003/0045613) in view of Nelson et al. (US 2012/0059086) when taken with “Product Data Sheet, EPIKOTE Resin 1004”.
Regarding claim 1: Ohnishi et al. teaches a method of coating (abstract).  Applying a coating would cause protection, under the broadest reasonable interpretation of the term.  The method comprises providing a steel substrate (para. 57), applying a coating composition (para. 32) comprising 1000 parts of EPIKOTE 1004 epoxy resin, 300 parts of red iron oxide/Fe2O3 and 500 parts of curing agent/adipic acid dihydrazide (para. 108), which is 55.6 wt% epoxy polymer, 16.7 wt% Fe2O3 and 27.8 wt% curing agent in the composition. According to the product data sheet for EPIKOTE 1004, the glass transition temperature is 49 °C. Fe2O3 is an Fe(III) oxide, and overlaps with the components and ranges the instant specification teaches is needed to react with H2S to produce a metal sulfide having a solubility product of less than 1 x 10-10.  Ohnishi et al. also teaches curing the coating (para. 56).
Ohnishi et al. does not teach an overlapping amount of the metal-containing compound.  However, Nelson et al. teaches a method of increasing the amount of filler capable of being added to a resin system. Nelson et al. teaches iron (III) oxide (para. 59) can be one of the fillers, and can be contained in an amount of at least 20% by weight to no greater than at least about 60% by weight (para. 56). Ohnishi et al. and Nelson et al. are analogous art since they are both concerned with the same field of endeavor, namely filled epoxy resin systems.  At the time of the invention a person having ordinary skill in the art would be able to increase the red iron oxide content of Ohnishi et al. with the method of Nelson et al. and would have been motivated to do so since it is used as a pigment, and additional amount of pigment would change the color of the final product.
Regarding claim 2: The ability of the composition to reduce H2S permeation to less than about 50 microns when applied to a steel pipe or vessel is a latent property of the composition that is achieved by the described composition (see instant published paragraph 39).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. 
Regarding claim 3: The product data sheet teaches that EPIKOTE 1004 that is used in Ohnishi et al. is the reaction product of epichlorohydrin and bisphenol A, which results in a glycidyl ether of bisphenol A.
Regarding claim 4: Ohnishi et al. teaches red iron oxide/Fe2O3 (para. 108). 
Regarding claim 5: Ohnishi et al. taches adipic acid dihydrazide (para. 108), which is an amine functional compound.
Regarding claim 7: Ohnishi et al. teaches additional epoxy resin can be included such as epoxy containing acrylic resins (para. 38).
Regarding claim 8: Ohnishi et al. teaches a filler (para. 35).
Regarding claims 9 and 10: Ohnishi et al. teaches a coated steel substrate that is a pipe (para. 57).  The substance that goes into the pipe is intended use and carries little patentable weight.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (US 2003/0045613) in view of Nelson et al. (US 2012/0059086) when taken with “Product Data Sheet, EPIKOTE Resin 1004” and in view of Eichberger et al. (AU 614321).
Regarding claim 6: Ohnishi et al. teaches the basic claimed composition as set forth above.  Not disclosed are the specifically claimed curing agents.  However, Eichberger et al. teaches 2-methylimidazole as an accelerator (page 5 formulation I), which is an alkyl-substituted imidazole.  Ohnishi et al. and Eichberger et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions with iron oxide.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the alkyl-substituted imidazole of Eichberger et al. in the composition of Ohnishi et al. and would have been motivated to do so since imidazoles are known to accelerate epoxy curing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767